DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Janik et al [US 9,730,291 B1] in view of Nishino et al [US 2010/0109537 A1] does not teach or discloses “wherein the plurality of second LEDs is connected in parallel with the plurality of first LEDs and the one or more control units; and a second current path connected in parallel to the one or more control units and comprising a current control circuit, wherein the current control circuit is configured to, according to a driving current input to the plurality of first LEDs and the plurality of second LEDs, adjust impedances and/or forward voltages of the first current path and/or the second current path thereby adjusting an amount of current that passes through the plurality of first LEDs while current simultaneously passes through the plurality of second LEDs.” (see page 5).
Examiner disagrees:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Janik does not disclose comprising one or more control unit along the first and second current paths. 
Nishino discloses one or more control units include one or more diodes (ZD1 Fig. 27).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the diode of Nishino to the current paths of Janik to protect the Leds string. 
Applicant argues that the reference Janik et al. [US 9,730,291B1] in view of Wang. [US 2018/0027626 A1] does not teach or discloses “wherein the plurality of second LEDs is connected in parallel with the plurality of first LEDs and the one or more control units; and a second current path connected in parallel to the one or more control units and comprising a current control circuit, wherein the current control circuit is configured to, according to a driving current input to the plurality of first LEDs and the plurality of second LEDs, adjust impedances and/or forward voltages of the first current path and/or the second current path thereby adjusting an amount of current that passes through the plurality of first LEDs while current simultaneously passes through the plurality of second LEDs.” (see page 6).
Examiner disagrees:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Janik does not disclose comprising one or more control unit along the first and second current paths. 
Wang discloses in Fig. 4 a light source module circuit, comprising: 
a plurality of first LEDs (warm white LED array 15) connected in series, the first LEDs configured to produce light having first color temperatures; 
a first current path (Q1, R1, 14) connected in series with the plurality of first LEDs and comprising one or more control units(Q1); 
a plurality of second LEDs (cool white LED array 14) connected in series, the second LEDs configured to produce light having second color temperatures, different from the first color temperatures, wherein the plurality of second LEDs is connected in parallel with the plurality of first LEDs and the one or more control units (Fig.4, 14 in parallel with 15 and Q2 and R2); and 
a second current path (12, 13) connected in parallel to the one or more control units and comprising a current control circuit (micro control unit 12) 
impedances and/or forward voltages of the first current path and/or the second current path thereby adjusting an amount of current that passes through the plurality of first LEDs ([0015-18] [0033]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the control unit of Wang to the current paths of Janik to provide more control of the LED strings and avoid interference in adjusting output (Wang [0004]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-10, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Janik et al [US 9,730,291 B1] in view of Nishino et al [US 2010/0109537 A1].
In regards to claim 1, Janik discloses discloses in Fig. 2 a light source module circuit, comprising: 
a plurality of first LEDs (206) connected in series, the first LEDs configured to produce light having first color temperatures (col. 5 lines 20-36 “For example, the first light may have a CCT of 3000 K, and the second light may have a CCT of 1800 K or less”); 
a first current path (Vf1) connected in series with the plurality of first LEDs 
a plurality of second LEDs (204) connected in series, the second LEDs configured to produce light having second color temperatures, different from the first color temperatures (col 5 lines 20-36), wherein the plurality of second LEDs is connected in parallel with the plurality of first LEDs (Fig. 2); and 
a second current path (V2) connected in parallel and comprising a current control circuit (210, 208, 212, 214, 218) 
wherein the current control circuit is configured to, according to a driving current input to the plurality of first LEDs and the plurality of second LEDs, adjust 
impedances and/or forward voltages of the first current path and/or the second current path thereby adjusting an amount of current that passes through the plurality of first LEDs while current simultaneously passes through the plurality of second LEDs (col. 5 lines 60-66 “Because a current from the driver 104 is provided to the first group of LEDs 204 and the second group of LEDs 206 via an input connection 220 that is coupled to both groups of LEDs 204, 206, changing the amount of current flowing through the second group of LEDs 206 will change the amount of current flowing through the first group of LEDs 204”)
Janik does not disclose comprising one or more control unit along the first and second current paths. 
Nishino discloses one or more control units include one or more diodes (ZD1 Fig. 27).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the diode of Nishino to the current paths of Janik to protect the Leds string. 
In regards to claim 3, Janik disclose the light source module circuit of claim 1, wherein the current control circuit comprises a transistor (210), and wherein the impedances and/or forward voltages of the first current path and/or the second current path are adjusted, at least in part, according to whether the transistor is in an open mode or a cutoff mode (col. 5 lines 60-66).
In regards to claim 6, Janik discloses the light source module circuit of claim 1, wherein the one or more control units include one or more diodes Nishino (ZD1 Fig. 27).
In regards to claim 7, Janik discloses the light source module circuit of claim 6, wherein the one or more control units are diodes (Nishino: ZD1, Fig. 27).
In regards to claim 8, Janik discloses the light source module circuit of claim 1, wherein all of the first color temperatures are lower than any of the second color temperatures (col. 5 lines 20-36 “For example, the first light may have a CCT of 3000 K, and the second light may have a CCT of 1800 K or less”).
In regards to claim 9, Janik discloses the light source module circuit of claim 8, wherein the first color temperatures are each between 1500K and 3000K (second warm light 1800K), and wherein the second color temperatures is 3000K (cool first light 3000K).
Janik does not specify second color temperature is between 3500K and 7500K. However, Janik discloses in (col. 1 lines 15-24) and claim 9 disclose the cool first led light to be at 5000K which would be between 3500K and 7500K. Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to select different cold led lights as disclosed in Janik for different lighting effects or to best resemble incandescent light dimming. 
In regards to claim 10, Janik discloses the light source module circuit of claim 1, except wherein the plurality of first LEDs and the plurality of second LEDs comprise the same number of LEDs.
However, changing the number of LEDs in the string is a matter of design choice and changed by manufacture depending on Led output needs to resemble an incandescent dimming light output. Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to make the LED sting equal number in Janik as a matter of design choice and to resemble an incandescent dimming light output.
In regards to claim 12, Janik discloses the light source module circuit of claim 1, wherein the plurality of first LEDs comprises at least 3 LEDs and wherein the plurality of second LEDs comprises at least 3 LEDs (LED array 206 and 204 Fig. 2).
In regards to claim 16. Janik discloses the light source module circuit of claim 2, wherein the impedances and forward voltages of the first current path and the second current path are adjusted, at least in part. according to whether the transistor is in an open mode or a cutoff mode (col. 5 lines 60-66).
Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janik et al. [US 9,730,291B1] in view of Wang. [US 2018/0027626 A1].
Regarding claim 1, Janik et al.  discloses in Fig. 2 a light source module circuit, comprising: 
a plurality of first LEDs (206) connected in series, the first LEDs configured to produce light having first color temperatures (col. 5 lines 20-36 “For example, the first light may have a CCT of 3000 K, and the second light may have a CCT of 1800 K or less”); 
a first current path (Vf1) connected in series with the plurality of first LEDs 
a plurality of second LEDs (204) connected in series, the second LEDs configured to produce light having second color temperatures, different from the first color temperatures (col 5 lines 20-36), wherein the plurality of second LEDs is connected in parallel with the plurality of first LEDs (Fig. 2); and 
a second current path (V2) connected in parallel and comprising a current control circuit (210, 208, 212, 214, 218) 
wherein the current control circuit is configured to, according to a driving current input to the plurality of first LEDs and the plurality of second LEDs, adjust 
impedances and/or forward voltages of the first current path and/or the second current path thereby adjusting an amount of current that passes through the plurality of first LEDs while current simultaneously passes through the plurality of second LEDs (col. 5 lines 60-66 “Because a current from the driver 104 is provided to the first group of LEDs 204 and the second group of LEDs 206 via an input connection 220 that is coupled to both groups of LEDs 204, 206, changing the amount of current flowing through the second group of LEDs 206 will change the amount of current flowing through the first group of LEDs 204”)
Janik does not disclose comprising one or more control unit along the first and second current paths. 
Wang discloses in Fig. 4 a light source module circuit, comprising: 
a plurality of first LEDs (warm white LED array 15) connected in series, the first LEDs configured to produce light having first color temperatures; 
a first current path (Q1, R1, 14) connected in series with the plurality of first LEDs and comprising one or more control units(Q1); 
a plurality of second LEDs (cool white LED array 14) connected in series, the second LEDs configured to produce light having second color temperatures, different from the first color temperatures, wherein the plurality of second LEDs is connected in parallel with the plurality of first LEDs and the one or more control units (Fig.4, 14 in parallel with 15 and Q2 and R2); and 
a second current path (12, 13) connected in parallel to the one or more control units and comprising a current control circuit (micro control unit 12) 
impedances and/or forward voltages of the first current path and/or the second current path thereby adjusting an amount of current that passes through the plurality of first LEDs ([0015-18] [0033]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the control unit of Wang to the current paths of Janik to provide more control of the LED strings and avoid interference in adjusting output (Wang [0004]). 
In regards to claim 11, Janik discloses the light source module circuit of claim 1, further comprising one or more control units connected in series (Wang: Q1 and R1) with the plurality of second LEDs (Janik 204 Fig. 2, Wang: cool white led array 14 Fig. 4).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Janik as applied to claim 1 above, and further in view of Volger et al. (US 2010/0237787 A1).
In regards to claim 4, Janik discloses the light source module circuit of claim 3, except further comprising one or more resistors connecting the base of the transistor to the driving current input and one or more resistors connecting the base of the transistor to a circuit ground.
Volger discloses wherein a current control circuit comprises a transistor (T1 and Ts) connected in parallel to the one or more control units(TQ), and wherein impedances and/or forward voltages of the current path are adjusted, at least in part according to whether the transistor is in an open mode or a cutoff mode (21 and 21[0047-48]) further comprising one or more resistors (Volger: Fig. 1-2, R1-R3) connecting the base of the transistor to the driving current input and one or more resistors (Volger: Fig. 1-2, R5-R6) connecting the base of the transistor to a circuit ground (Volger: Fig. 1-2).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the transistor current control with resistor of Volger to the current control of Janik to better control the current into the LEDs. 
In regards to claim 5, Janik discloses the light source module circuit of claim 4, wherein the one or more resistors (Volger: Fig. 1-2, R1-R3) connecting the base of the transistor to the driving current input are connected to the driving current input via a second transistor (Volger: Fig. 1-2, T1).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janik as applied to claim 1 above, and further in view of above, and further in view of Yan et al. (US 2013/0229125 A1)
In regards to claim 13, Janik discloses the light source module circuit of claim 1, except further comprising at least one variable resistor configured to, according to a resistance of the at least one variable resistor, adjust a relationship between the driving current and a color temperature of light produced by the light source module circuit.
Yan disclose in Fig. 2E comprising at least one variable resistor (224,226) configured to, according to a resistance of the at least one variable resistor, adjust a relationship between the driving current and a color temperature of light produced by the light source module circuit. (224, 226, [0053]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the variable resistor of Yan to control light output of the LEDs of Janik.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janik as applied to claim 1 above, and further in view of Szolusha (US 2015/0289325 A1).
In regards to claim 14, Janik discloses the light source module circuit of claim 1, except wherein the plurality of first LEDs, the one or more control units. the plurality of second LEDs and the current control circuit are fabricated on a single printed circuit board.
Szolusha discloses LEDs and circuit components on a single printed circuit board ([0003][0040])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the LEDs, control unit, and current control circuit of Janik on a single printed circuit board to create a compact device and as a known way to create a circuit as disclosed in Szolusha
In regards to claim 15, Janik discloses the light source module circuit of claim 14, wherein the current control circuit comprises an integrated circuit coupled to an external resistor (Szolusha: external resistor [0040]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844